IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JAMES H. WILLIAMS,                        : No. 76 MM 2018
                                          :
                    Respondent            :
                                          :
                                          :
             v.                           :
                                          :
                                          :
JOHN E. WETZEL (SECRETARY OF              :
CORRECTIONS), DORINA VARNER               :
(CHIEF GRIEVANCE OFFICER), BARRY          :
SMITH (FACILITY MANAGER, S.C.I.           :
HOUTZDALE), SUSAN MCQUILLEN (I/M          :
EMPLOYMENT OFFICER)                       :
(HOUTZDALE), GINTER (UNIT                 :
MANAGER, S.C.I. HOUTZDALE),               :
PITTSINGER (FOOD SERVICE                  :
MANAGER, HOUTZDALE), DERRING              :
(FOOD SERVICE STAFF MEMBER,               :
HOUTZDALE), PA. DEPARTMENT OF             :
CORRECTIONS OFFICIALS,                    :
                                          :
                    Petitioners           :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of July, 2018, the Petition for Review and the Motion to

Quash are DENIED.